
	

114 HR 2001 IH: Veterans 2nd Amendment Protection Act
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2001
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Miller of Florida (for himself and Mr. Conaway) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the conditions under which certain persons may be
			 treated as adjudicated mentally incompetent for certain purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans 2nd Amendment Protection Act. 2.Conditions for treatment of certain persons as adjudicated mentally incompetent for certain purposes (a)In generalChapter 55 of title 38, United States Code, is amended by adding at the end the following new section:
				
					5511.Conditions for treatment of certain persons as adjudicated mentally incompetent for certain
 purposesIn any case arising out of the administration by the Secretary of laws and benefits under this title, a person who is mentally incapacitated, deemed mentally incompetent, or experiencing an extended loss of consciousness shall not be considered adjudicated as a mental defective under subsection (d)(4) or (g)(4) of section 922 of title 18 without the order or finding of a judge, magistrate, or other judicial authority of competent jurisdiction that such person is a danger to himself or herself or others..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by adding at the end the following new item:
				
					
						5511. Conditions for treatment of certain persons as adjudicated mentally incompetent for certain
			 purposes..
			
